Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 30, 2020

                                      No. 04-19-00877-CV

                                     Joe Jesse PONCE, III,
                                           Appellant

                                                v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI13669
                                Janet L. Leal, Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on December 19, 2019. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal failed to certify that any court reporter was
served. The clerk instructed appellant’s attorney to file an amended notice of appeal certifying
proper service on the responsible court reporter(s). To date, an amended notice of appeal has not
been filed.

         It is therefore ORDERED that appellant’s attorney, Ed Stapleton, file an amended notice
of appeal in compliance with section 51.017(a) within ten days from the date of this order. If Mr.
Stapleton fails to file an amended notice of appeal within the time provided, an order will be
issued directing Mr. Stapleton to appear and show cause why he should not be held in contempt
for failing to file the amended notice of appeal.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court